Order entered April 13, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00437-CV

                            IN RE JIMMY JOHNSON, Relator

                 Original Proceeding from the 68th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. TX-10-31998-C

                                          ORDER
                         Before Justices Francis, Myers and Schenck

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE